Title: To Thomas Jefferson from James Anderson, 23 August 1793
From: Anderson, James
To: Jefferson, Thomas


Nantes, 23 Aug. 1793. Last night he arrived here from Paris, from which he traveled as cheaply as possible, and has been appointed consul for this port by Fenwick pending TJ’s approval, which he earnestly solicits in the event Carnes does not return to France. Nearly a year ago he wrote to TJ, upon Major Mountflorence’s recommendation, soliciting the appointment at Le Havre, which he understands has gone to Cutting. He then mentioned that TJ and the President might learn of his character from Bingham and many other Philadelphia gentlemen. He trusts that his lack of acquaintance with the South Carolina congressional delegation will not militate against his solicitation. In order to counteract the continuing increase in the price of all articles, the National Convention  has forbidden the exportation of wines, brandies, sugar, coffee, tallow, leather, and all articles needed for life’s support and comfort. This decree has adversely affected two American vessels, one because of freight and the other because of a cargo of wine, brandy, etc. which the captain says was purchased before the decree was passed. As soon as he receives his commission from Fenwick and is accepted as an American agent, he will meet the commissaries the Convention has sent to enforce the decree. The garrison here, supplemented by neighboring troops and 15,000 men from the Mainz garrison who arrived this week in the Vendée, will suffice to protect this city from the nearby rebels.
